SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2010 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 333-165525 Peoples Federal Bancshares, Inc. (Exact name of registrant as specified in its charter) Maryland 27-2814821 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 435 Market Street, Brighton, Massachusetts (Address of Principal Executive Offices) Zip Code (617) 254-0707 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. YES xNO o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES oNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES oNO x 7,141,500 shares of the Registrant’s common stock, par value $0.01 per share, were issued and outstanding as of December 31, 2010. Peoples Federal Bancshares, Inc. FORM 10-Q Index Page Part I. Financial Information Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of December 31, 2010 (unaudited) and September 30, 2010 1 Consolidated Statements of Income for the Three Months Ended December 31, 2010 and 2009 (unaudited) 2 Consolidated Statements of Changes in Equity for the Three Months Ended December 31, 2010 and 2009 (unaudited) 3 Consolidated Statements of Cash Flows for the Three Months Ended December 31, 2010 and 2009 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 Part II. Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults upon Senior Securities 25 Item 4. [Reserved] 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signature Page 26 Index Part I.Financial Information Item 1.Consolidated Financial Statements PEOPLES FEDERAL BANCSHARES, INC AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS December 31, 2010 September 30, 2010 (unaudited) (In Thousands, except share data) ASSETS Cash and due from banks $ $ Interest-bearing demand deposits with other banks and money market mutual funds Federal funds sold Federal Home Loan Bank - overnight deposit Total cash and cash equivalents Investments in available-for-sale securities (at fair value) Federal Home Loan Bank stock, at cost Loans, net of allowance for loan losses of $3,213 as of December 31, 2010 (unaudited) and $3,203 as of September 30, 2010 Loans held for sale — Other real estate owned Premises and equipment Accrued interest receivable Cash surrender value of life insurance policies Deferred income tax asset, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDER’S EQUITY Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Federal Home Loan Bank advances Other liabilities Total liabilities Stockholder’s Equity: Preferred stock, $.01 par value, 50,000,000 shares authorized, none issued — — Common Stock, $.01, par value, 100,000,000 shares authorized, 7,141,500 shares issued and outstanding 71 71 Additional paid-in-capital Retained earnings Accumulated other comprehensive income 20 65 Unearned ESOP shares ) ) Total stockholder’s equity Total liabilities and stockholder’s equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Index PEOPLES FEDERAL BANCSHARES, INC AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME Three Months Ended December 31 (In Thousands) (unaudited) Interest and dividend income: Interest and fees on loans $ $ Interest on debt securities: Taxable 75 59 Other interest 44 17 Total interest and dividend income Interest expense: Interest on deposits Interest on Federal Home Loan Bank advances Total interest expense Net interest and dividend income Provision for loan losses 60 — Net interest and dividend income after provision for loan losses Noninterest income: Customer service fees Loan servicing fees 26 26 Net gain on sales of mortgage loans 99 73 Net gain on sales of available-for-sale securities — Income on cash surrender value of life insurance Other income 88 33 Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expense Equipment expense Professional fees Advertising expense 33 42 Data processing expense Deposit insurance expense Other expense Total noninterest expense Income before income taxes Income tax expense Net income $ $ Earnings per common share: Basic $ N/A Diluted $ N/A The accompanying notes are an integral part of these consolidated financial statements. 2 Index PEOPLES FEDERAL BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY For the Three Months Ended December 31, 2010 and 2009 (unaudited) (In Thousands) Common Stock Additional Paid-in Capital RetainedEarnings Unearned ESOP Shares Accumulated other Comprehensive (Loss) Income Total Balance, September 30, 2009 $
